Citation Nr: 0212119	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  02-10-915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1. Entitlement to an evaluation in excess of 30 percent for 
residuals of a right acriomioclavicular separation.  

2.  Entitlement to a compensable rating for right hallux 
valgus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action by the RO 
that denied an evaluation in excess of 30 percent for 
residuals of a right acriomioclavicular separation and denied 
a compensable rating for right hallux valgus.  The case is 
before the Board for appellate consideration at this time.  


REMAND


In a July 2002 Substantive Appeal (VA Form 9), the veteran 
requested a hearing at the RO before a member of the Board.  
In view of this request, this case is REMANDED to the RO for 
the following action:  

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.  

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No action 
by the RO is required with respect to the issue on appeal.  
The RO need not readjudicate the claim, and a supplemental 
statement of the case need not be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK D. HINDIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




